MEMORANDUM **
Govinda Bahadur Hamal, a native and citizen of Nepal, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We dismiss the petition for review for lack of jurisdiction.
This court lacks jurisdiction to review the IJ’s discretionary determination that Hamal did not qualify for cancellation of removal because he failed to demonstrate “exceptional and extremely unusual hardship.” See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 890-91 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 749 (9th Cir.2004), Hamal’s motion for *99stay of removal included a timely request for a stay of voluntary departure that was filed before the voluntary departure period lapsed. Because the motion for stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.